Citation Nr: 0738684	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for transitional cell 
carcinoma of the urethra.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2005 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's service 
connection claim.

According to testimony the veteran presented at the hearing, 
she contends that the severe pain and cramping in her lower 
abdomen and pelvic area, which resulted in her undergoing a 
hysterectomy and bilateral salpingo-oophorectomy for which 
service connection has been established, continued even after 
these surgical procedures were performed.  She believes that 
these symptoms were manifestations of what was later 
diagnosed as transitional cell carcinoma of the urethra.  

The service medical records do reflect that the veteran 
presented in a clinic in October 1983 at which time it was 
noted that the veteran had a three-year history of chronic 
disabling lower abdominal pain since her hysterectomy in 
1980.  Post-service treatment records reflect that she was 
diagnosed with transitional cell carcinoma of the urethra in 
2005 following a history of irritative and obstructive 
urinary symptoms.  Given the foregoing, the Board finds that 
a VA examination and medical opinion would be probative in 
ascertaining whether the veteran's cancer of the urethra is 
etiologically related to any symptomatology documented during 
service.

At the hearing, testimony from the veteran indicated that she 
has received continuing outpatient treatment at the Malcom 
Randall VA Medical Center (MC) North Florida/South Georgia 
Veterans Health System and the Jacksonville Outpatient Clinic 
(OPC).  Ongoing medical records should be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (providing that VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).
The veteran also undergoes treatment at private facilities.  
Records of this treatment should also be obtained, to include 
any outstanding records of treatment the veteran has received 
since her discharge from service. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  The VCAA notice requirements apply to all five 
elements of a service connection claim:  (1) veteran status, 
(2) existence of a disability, (3) a connection between the 
veteran's service and the disability, (4) degree of 
disability, and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VCAA letter mailed to the veteran in February 2005 complied 
with elements (1) through (3).  Another VCAA letter mailed to 
the veteran in September 2006 describes the information and 
evidence needed to establish a disability rating and an 
effective date for a disability-elements (4) and (5)-but 
only in connection with another claim pending at that time.  
The only reference the RO made to the instant claim was a 
brief notation that work was being conducted on the veteran's 
cancer claim. Therefore, the veteran must be provided with 
corrective notice addressing elements (4) and (5) with 
respect to her claim for service connection of cancer of the 
urethra.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
advises her that a disability rating and 
effective date will be assigned if 
service connection is granted, and 
include an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim for service 
connection of cancer of the urethra, as 
outlined by the Court in Dingess/Hartman.

2.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her for 
cancer of the urethra since her discharge 
from service.  After receiving this 
information and any necessary releases, 
the RO/AMC should contact the named 
medical providers and obtain copies of 
the related medical records that are not 
already on file.  In addition, VA 
treatment records from Malcom Randall 
VAMC N. Florida/S. Georgia VHS and the 
Jacksonville OPC dating since June 2005 
should be obtained.

3.  The RO/AMC should schedule the 
veteran for a VA examination by a 
physician with expertise in cancers of 
the urethra to determine the nature of 
the disorder and to provide an opinion as 
to its possible relationship to service.  
The claims folder must be provided to and 
reviewed by the examiner.  All indicated 
tests and studies should be accomplished.  
Based on a review of the records and 
consideration of generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
possibility) that the veteran's cancer of 
the urethra is related to gynecological 
problems noted during service. 

4.  Then, the RO/AMC should readjudicate 
the issue on appeal based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

